Title: To James Madison from Caesar A. Rodney, 20 January 1802
From: Rodney, Caesar A.
To: Madison, James


Honored & Dear Sir,
Dover Jany. 20. 1802.
I had the pleasure of receiving yours of the 15th. inst: this evening by the mail. Permit me to observe that it was unsealed, but a friend of mine was in the office when it arrived. I mention this as I suppose from the many important concerns to which your attention is drawn it happened to escape your observation.
The Mirror is the paper we wish the laws to be printed in. In my last I gave you a full account of our proceedings here.
Pray let me know if you have any information on the subject of our consul at St. jago. I join you very cordially in the satisfaction you express on the subject of the result of our business. Believe me to be my Dear Sir Yours Most Sincerely
C. A. Rodney
